DETAILED ACTION
The present office action is responsive to the applicant’s filling an RCE on 01/10/2022. 
The application contains 1-20 claims, the claims have been examined. 
Previous rejection under 35 USC § 103 has been withdrawn as a result of the claim amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.

Furthermore, the prior art of record does not teach “parse the DOM structure associated with the HTML page received from the web server host platform to generate a logical DOM, wherein the logical DOM comprises a key value store identifying a subset of one or more dynamic elements to be updated based on data received from at least one data source different from the web server host platform, wherein the key value store does not include remaining dynamic elements of the one or more dynamic elements and; wherein the remaining dynamic elements are not to be updated…
…wherein modifying the logical DOM based on the source data comprises replacing the subset of the one or more dynamic elements with corresponding values from the source data received from the data source computer system and wherein modifying the logical DOM produces a first updated real DOM; render, after completing the modification of the logical DOM and without displaying the logical DOM” as within the context of the claimed invention as disclosed and within the context of
the other limitations present in the claims.

As such, none of the prior art teaches all the limitations as presented by the claim language.

Closest prior art:
	Liu et al. (US 9753904); a method of generating a serialized DOM includes parsing a first web document including a set of elements and a set of rules. Rendering an eventual DOM on a display of a computing device and identifying a set of rules included in the eventual DOM and serializing the eventual DOM into a second web document. The serialized eventual DOM may be cached in browser's cache.

Burckart et al (US 20100250706): teaches partial update of web content that identifies at least one web content element associated with the web content. Updating only specified elements within a DOM. An update is requested for the identified at least one web content element from a content server. The partial update of the web content is performed in response to receipt of the update for the identified at least one web content



Mahan et al. (US 20100262780) teaches  retrieving a dynamic portion of the DOM corresponding to the requested instance if the requested instance of the page corresponds to the DOM stored in the memory. The dynamic portion may be unique to the requested instance of the page. Comparing differences to make a determination in order to render the requested page.

None of these prior arts teach the limitations as provided above. The prior art of record cannot anticipate Applicant's claimed invention alone nor render Applicant' s claimed invention obvious by the combination of more than one reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144